Citation Nr: 1550813	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-05 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to August 2, 2012, and as 50 percent disabling thereafter.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from 1977 to 1992 and had active military service from March to September 1977 and from November 1990 to June 1991. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection for PTSD and assigned an initial 30 percent disability rating, effective September 25, 2009.

In October 2013 and August 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In a January 2015 rating decision, the AOJ granted a 50 percent rating for PTSD, effective August 2, 2012.

The matter of entitlement to a rating higher than 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

Since the effective date of service connection, PTSD has been manifested by occupational and social impairment with deficiencies in most of the areas, of work, school, family relations, judgment, thinking, and mood.



CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD have been met, since the effective date of service connection on September 25, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.125, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background and Analysis

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United States Court of Appeals for Veterans Claims (court) noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015). 

The Veteran's statements describing the symptoms of his service-connected PTSD are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159(a)(2).

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, provides the ratings for psychiatric disabilities. 

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF score of 61 to 70 indicates an assessment of some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning.

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels). 

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Analysis

Clinicians and examiners have assigned the Veteran GAF scores that ranged from 37, indicative of major occupational and social impairment and an inability to work, to 62, commensurate with mild impairment.  Private clinicians seem to find the Veteran more seriously impaired than VA examiners and assigned GAF scores that ranged from 37 to 45, while VA examiners assigned GAF scores that ranged from 55 to 62.

The primary consideration is the overall level of impairment, as due to any symptoms.  In Vazquez-Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have been demonstrated in this case.  Indeed, the record shows that the March 2011 and July 2012 VA examiners reported inappropriate behavior and obsessional rituals that interfered with daily activities (such as hand washing and walking around the house checking doors quite a bit), with only fair impulse control noted by the August 2010 and March 2011 VA examiners.  

In August 2009, L.A., M.A., stated that the Veteran's hypervigilance and isolating behaviors severely compromised his ability to initiate or sustain social relationships.  The March 2011 VA examiner noted that the Veteran tended to avoid most social relationships.  

The record shows that PTSD has caused deficiencies in the areas of work, judgment, and mood.  The Veteran has not attempted school, but his work impairments indicate that he would also have deficiencies in the area of school.  While, on VA examinations in August 2010, March 2011, July 2012, December 2013, and December 2014, and in Dr. E.W.H.'s records, it was noted that the Veteran continued to work, the December 2014 examiner commented that the Veteran had no close friends outside his family and problems getting along with others.  The Veteran's irritability, hypervigilance, and negative beliefs regarding trust and safety of the world had a negative impact on his ability to get along with co-workers.

The December 2014 VA examiner observed that the Veteran's problems remained the same as in December 2013, and noted his problem in the workplace with irritability to others and the need to constantly manage his anger to avoid losing his job.  The Veteran indicated that PTSD affected his productivity at work and others covered up for him when he made mistakes.  He was repeatedly "written up" for making mistakes or skipping a step at work.  His memory, concentration, and attention, were impaired due to PTSD symptoms, including intrusive thoughts and hyperarousal.  While he was generally respected at his job, he worked hard to control his anger to avoid outbursts at others.

The March 2011 examiner described the Veteran's mood as anxious and dysphoric with some restlessness and tension noted.  There were no reports of suicidal or homicidal ideations and the VA examiners assigned GAF scores that ranged from 55 (in March 2011) to 62 (in July 2012), commensurate with moderate to mild symptoms.

The private psychological treatment records from L.G., M.A., dated in August 2009 and May 2011, reflect that the Veteran had limited insight and judgment into the outcome of his behavior although the December 2013 VA examiner found that his insight and judgment were good.  A GAF score of 37 was assigned by L.G., indicative of major social and occupational impairment.  The private clinician described the Veteran as permanently and totally disabled.  

Dr. E.W.H.'s records, dated from February 2013 to January 2015, show that the Veteran had nightmares, panic attacks, flashbacks, short term memory complaints, and auditory and visual hallucinations, for which medications were prescribed.  The Veteran's mood was depressed and irritable, and he was easily distracted, but continued to work.  In January 2014, it was noted that the Veteran was not properly taking his prescribed medications due to work and the way they made him function.  Assigned GAF scores ranged from 40 to 45, commensurate with serious social and occupational impairment. 

The August 2010 and March 2011 examiners noted that the Veteran's thought process was rambling and racing.  The March 2011 examiner reported that the Veteran's remote memory was normal but his recent memory was mildly impaired, and such symptoms are contemplated in the 50 percent rating.  Dr. E.W.H.'s records also include complaints of short term memory loss in January and August 2014.

The Veteran was married with no children and described his relationship with his wife as good.  He was argumentative, she was supportive, and they resolved their arguments.  The August 2010 VA examiner noted that the Veteran had many friends although the December 2014 examiner observed that the Veteran had no close friends outside the family.

The VA examination reports, and the private records from Dr. E.W.H., reflect that the Veteran had symptoms of a depressed mood, anxiety, suspiciousness, and chronic sleep impairment, with nightmares several times a week.  In January 2015, Dr. E.W.H. noted that the Veteran had auditory and visual hallucinations, panic attacks, nightmares, and flashbacks, several times a week, plus daily night sweats.

Given the above, the probative medical evidence of record is at the very least in equipoise as to whether the level of impairment shown is commensurate with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

Resolving all doubt in the Veteran's favor, an initial 70 percent rating is warranted since the effective date of service connection on September 25, 2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board will defer consideration of a rating higher than 70 percent for PTSD, pending AOJ consideration of pertinent medical evidence received after issuance of the January 2015 supplemental statement of the case (SSOC), addressed in the remand below.  See e.g., 38 C.F.R. § 20.1304(c) (2015).


REMAND

In an August 11, 2015 letter, the Board advised the Veteran that, on April 7, 2015, it received medical records from Dr. E.W.H., dated from February 2013 to January 2015.  The evidence was not previously considered by the AOJ, and he had the right to waive initial AOJ review.  The Veteran was advised that he had 45 days from the date of the letter to respond.  If the Board did not hear from him by the end of the 45-day time period, it would assume he did not wish to have the Board decide his appeal at that time, and remand his appeal to the AOJ for review.

The Veteran did not respond to the Board's August 11, 2015 letter.  Thus, the matter of entitlement to a rating higher than 70 percent must be remanded to the AOJ for issuance of a new SSOC that reflects consideration of Dr. E.W.H.'s medical records received in April 2015.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a SSOC regarding the matter of entitlement to an initial rating higher than 70 percent for PTSD, and consider all evidence added to the record since the January 2015 SSOC.  Then, return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


